946 F.2d 1565
292 U.S.App.D.C. 85
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Ervin J. HORTON, Appellant,v.FEDERAL HOME LOAN BANK BOARD, et al.
No. 90-7153.
United States Court of Appeals, District of Columbia Circuit.
July 26, 1991.

Appeal from the United States District Court for the District of Columbia, C.A. No. 90-00383;  Lamberth, J.
Before MIKVA, Chief Judge, and RUTH B. GINSBURG and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court's order filed September 27, 1990, be affirmed substantially for the reasons stated by the district court.   This court will not consider appellant's newly-raised allegations concerning misapplication of bank funds because no exceptional circumstances exist that would justify a deviation from the general rule that "a federal appellate court does not consider an issue not passed upon below."   Singleton v. Wulff, 428 U.S. 106, 120 (1976).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.